848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky MALONE, Plaintiff-Appellant,v.Robert H. DAVIS, et al., Defendants-Appellees.
No. 87-4086.
United States Court of Appeals, Sixth Circuit.
May 5, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff sought monetary damages against the defendant attorney for failing to communicate with him regarding an appeal of his criminal conviction in a 42 U.S.C. Sec. 1983 action.  The plaintiff further sought an injunction ordering the remaining defendants, judges of the Ohio Court of Appeals, to grant his motion for leave to file a delayed appeal from the same conviction.  The district court dismissed the complaint sua sponte as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.


4
Upon review, we affirm for the reasons set forth in the district court's order of dismissal filed October 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation